PER CURIAM.
The appellant was found guilty of the sale of marijuana and sentenced to one year in the county jail. The proof was positive. On this appeal two procedural errors are urged.
*276First, appellant urges that he was improperly limited in cross examination. A reference to the record does not support this contention. The two questions to which objections were sustained were far afield from the ordinary course of cross examination. No prejudice appears. Cf. Harris v. State, Fla.App.1969, 229 So.2d 670.
Second, appellant urges that the court erred in denying his motion made during the course of the trial for “any statements made by this witness, recorded, written or reduced to writing, since his direct examination.” We believe that counsel meant since the witness had given his ■ deposition on pretrial discovery. Appellant relies upon Jencks v. United States, 353 U.S. 657, 77 S.Ct. 1007, 1 L.Ed.2d 1103 (1957), which is inapplicable to this situation. See United States v. Augenblick, 393 U.S. 348, 355, 89 S.Ct. 528, 21 L.Ed.2d 537, 545 (1968).
Affirmed.